Title: To John Adams from Joseph Bradley Varnum, 7 January 1809
From: Varnum, Joseph Bradley
To: Adams, John



Hon’d Sir
Washington January 7th: 1809

Your Excellent Communication of the 26th. Ult. is highly appreciated among our friend here; and I do think, it would Expand it’s beneficial Effects, on the Affairs of our Nation if it’s contents could be published. But as I have no leave from you to do it, I shall feel my self  bound not to do it.—Please Sir, to Accept my most cordial thanks for your goodness in making the Communication.
I am Hon’d Sir with / great Respect Your / most Ob’dt. and very / humble Servant
J. B. Varnum